Citation Nr: 1824809	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-29 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for pes planus (claimed as plantar feet).


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service with the U.S. Air Force from February 1989 to February 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board remanded this case in November 2016 for additional development. 

As originally developed, the Veteran's appeal included the additional issue of entitlement to service connection for Bell's palsy which was later granted in an April 2017 rating decision.  He has not initiated an appeal with respect to the initial rating or effective date assigned for this now service-connected disability and has provided no additional argument, therefore, the issue is not considered part of the current appeal.  Accordingly, consideration herein is limited to the remaining issue that the Veteran wishes to pursue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board finds that the evidence currently of record is insufficient to decide the claim on appeal and that further evidentiary development is therefore needed before a decision can be reached on the merits.

Specifically, in its November 2016 Remand the Board instructed the AOJ to obtain a more definitive medical opinion regarding whether the Veteran's pes planus was related to service.  The examiner was to review the entire claims file and provide a complete rationale. 

In a January 2017 opinion, and April 2017 addendum, a VA examiner concluded that the Veteran's pes planus was less likely than not related to service.  Referring to service treatment records, he noted that mild pes planus was documented on a September 1987 ROTC examination prior to service.  The examiner also determined that the preexisting pes planus was not aggravated by service basing his opinion on routine annual examinations during military service which continued to note mild pes planus.  He also noted that the present severity of the Veteran's pes planus remained mild.  

Unfortunately, the examiner failed to discuss the August 2008 retirement examination which noted the Veteran has severe pes planus that was asymptomatic.  As a result the opinion is based on the incorrect impression that the Veteran's pes planus remained mild throughout the course of his 20-year military history.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (noting that medical opinions based on an incomplete or inaccurate factual premise are not probative).  Because the significance of this finding was not explained, it is not clear whether the severe pes planus noted at retirement represents a worsening consistent with the natural progression of the disorder.  In this case, the opinion does not assist the Board in making a determination.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to the VA examiner who provided the opinion in April 2017, if available, for an addendum opinion.  Otherwise, obtain a medical opinion from another VA examiner.  The need for an additional examination is left to the discretion of the medical professional offering the addendum opinion.

After review of the record the examiner should state whether the pre-existing pes planus underwent aggravation in or as a result of service.  In this regard, the examiner should specifically indicate whether the severe pes planus noted at the Veteran's retirement physical in August 2008 represents a worsening of his pes planus.  If the examiner concludes that the pes planus underwent aggravation in or as a result of service, the examiner should offer an opinion as to whether such aggravation clearly and unmistakably was beyond the natural progression of the disorder.  A complete rationale for each opinion offered should be provided.

2.  After the above action is completed, if the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

